             Case 3:19-cv-00275 Document 1 Filed 09/27/19 Page 1 of 3


                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE WESTERN DISTRICT OF TEXAS

MARTIN ZUBIA, JR.,                           §
                                             §
              Plaintiff,                     §
                                             §
v.                                           §       No. 3:19-CV-275
                                             §
ALTEC INDUSTRIES, INC.,                      §
                                             §
               Defendant.                    §

                                   NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW ALTEC INDUSTRIES, INC. (hereinafter "ALTEC"), Defendant, and

presents the following as its Notice of Removal pursuant to 28 U.S.C. §§ 1332 and 1441, stating

in support as follows:

                                 Introduction and Background

       1.      On August 29, 2019, Plaintiff filed an Original Petition and Request for

Disclosures in the 327th Judicial District Court, El Paso County, Texas, styled Martin Zubia, Jr.

v. Altec Industries, Inc., Cause No. 2019-DCV 3381.         ALTEC was served with Plaintiff’s

Petition on September 16, 2019. Therefore, this notice is properly filed within the thirty (30) day

period for the filing of a Notice of Removal pursuant to 28 U.S.C. § 1446(b).

                                     Diversity Jurisdiction

       2.      This Court has diversity jurisdiction over the above-entitled action pursuant to 28

U.S.C. § 1332 and the action may be removed by this Court pursuant to 28 U.S.C. § 1441(b).

Martin Zubia, Jr. is a resident of Chaparral, New Mexico. ALTEC INDUSTRIES, INC. is an

Alabama Corporation with its principal place of business in Alabama.              The amount in

controversy is stated by Plaintiff to be over $200,000.00 but not more than $1,000,000.00.
               Case 3:19-cv-00275 Document 1 Filed 09/27/19 Page 2 of 3


                                           Conclusion

          3.    This notice is filed with the Court within thirty (30) days after the service of

Plaintiff’s Original Petition and Request for Disclosures and is thus timely filed under 28 U.S.C.

§ 1446(b).

          4.    Attached hereto is a copy of all pleadings filed in the aforementioned state court

action.

          5.    Accordingly, removal of this action is proper pursuant to 28 U.S.C. § 1441(a).

          WHEREFORE, PREMISES CONSIDERED, Defendant hereby gives notice to the

Court and all parties that the above-entitled action has been removed from the 327th Judicial

District Court of El Paso County, Texas, to the United States District Court for the Western

District of Texas, El Paso Division.

                                                     Respectfully submitted,

                                                     MOUNCE, GREEN, MYERS,
                                                     SAFI, PAXSON & GALATZAN
                                                     A Professional Corporation
                                                     P. O. Box 1977
                                                     El Paso, Texas 79999-1977
                                                     (915) 532-2000
                                                     Fax No. (915) 541-1548

                                                     By:    __/s/ Bruce A. Koehler_______
                                                            Bruce A. Koehler
                                                            State Bar No. 11649300

                                                     Attorneys for Defendant ALTEC
                                                     INDUSTRIES, INC.




16263-101/BAK/1476792                            2
              Case 3:19-cv-00275 Document 1 Filed 09/27/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

        I certify that on the 27th day of September, 2019, the foregoing document was
electronically filed with the Clerk of the Court using the CM/ECF System, which will send
notification of such filing to the following:

       Maxey M. Scherr
       SCHERR & LEGATE, PLLC
       109 North Oregon, 12th Floor
       El Paso, Texas 79901
       mscherr@scherrlegate.com

                                         __/s/ Bruce A. Koehler______________
                                         Bruce A. Koehler




16263-101/BAK/1476792                      3
